Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by NYSE Euronext, Inc. Pursuant to Rule 425 under the Securities Act of 1933, as amended Subject Companies: NYSE Group, Inc. (Commission File No. 001-32829) Euronext N.V. January 10, 2006 NYSE Euronext, Inc. files a combined offer with the French Financial Market Authority (Autorité des Marchés Financiers) for the Shares of Euronext N.V. PARIS, January 10  NYSE Euronext, Inc., a wholly owned subsidiary of NYSE Group, Inc., issues the attached press release (in French and English) in connection with the filing of a combined offer with the French Financial Market Authority (Autorité des Marchés Financiers) for the shares of Euronext N.V. * * * Cautionary Note Regarding Forward-Looking Statements Information set forth in this document contains forward-looking statements, which involve a number of risks and uncertainties. NYSE Group, Inc. (NYSE Group), Euronext N.V. (Euronext) and NYSE Euronext, Inc. (NYSE Euronext) caution readers that any forward-looking information is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking information. Such forward-looking statements include, but are not limited to, statements about the benefits of the business combination transaction involving NYSE Group and Euronext, including estimated revenue and cost synergies, NYSE Euronexts plans, objectives, expectations and intentions and other statements that are not historical facts. Additional risks and factors are identified in NYSE Groups and NYSE Euronexts filings with the U.S. Securities Exchange Commission (the SEC), including NYSE Groups Annual Report on Form 10-K for the fiscal year ending December 31, 2005 and NYSE Euronexts Registration Statement on Form S-4 (File No. 333-137506), which are available on NYSE Groups website at http://www.nyse.com and the SECs website at SEC's Web site at www.sec.gov., and in Euronexts filings with the Autoriteit Financiële Markten (Authority for the Financial Markets) in The Netherlands, including its annual report and registration document for 2005, which is available on Euronexts website at http://www.euronext.com. The parties undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional Information About the Pending Transaction In connection with the proposed business combination transaction between NYSE Group and Euronext, a newly formed holding company, NYSE Euronext, has filed with the SEC a Registration Statement on Form S-4 (File No. 333-137506) (the S-4) that includes a proxy statement of NYSE Group, a shareholder circular of Euronext, and an exchange offer prospectus, each of which constitutes a prospectus of NYSE Euronext. The parties have filed other publicly available relevant documents concerning the proposed transaction with the SEC. The SEC declared the S-4 effective on November 27, 2006. NYSE GROUP STOCKHOLDERS AND EURONEXT SHAREHOLDERS ARE URGED TO READ THE FINAL PROXY STATEMENT/PROSPECTUS, SHAREHOLDER CIRCULAR/PROSPECTUS AND EXCHANGE OFFER PROSPECTUS REGARDING THE PROPOSED BUSINESS COMBINATION TRANSACTION, BECAUSE THEY CONTAIN IMPORTANT INFORMATION. You may obtain a free copy of the S-4, the final proxy statement/prospectus, the final shareholder circular prospectus, and, if and when such document becomes available, exchange offer prospectus and other related documents filed by NYSE Group and NYSE Euronext with the SEC at the SECs Web site at www.sec.gov. The final proxy statement/prospectus, shareholder circular/prospectus and, if and when it becomes available, exchange offer prospectus and the other documents may also be obtained for free by accessing NYSE Groups Web site at http://www.nyse.com. This document shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the U.S. Securities Act of 1933, as amended. Not for distribution in or into Canada or Japan FILING OF A COMBINED OFFER ( OFFRE PUBLIQUE MIXTE ) With a secondary EXCHANGE OFFER ( OFFRE PUBLIQUE DECHANGE ) AND TENDER OFFER ( OFFRE PUBLIQUE DACHAT ) up to a total limit of 77.6% in shares of NYSE EURONEXT, Inc. stock and 22.4% in cash FOR THE SHARES OF INITIATED BY NYSE EURONEXT, I NC . (a company with registered offices in the State of Delaware, United States) EXECUTED BY NYSE EURONEXT (H OLDING ) N.V. (a company with registered offices in the Netherlands, wholly owned by NYSE Euronext, Inc.) Presented by : TERMS OF THE OFFER: For the principal combined tender and exchange offer : 0.98 share of NYSE Euronext stock to be issued and 21.32 euros for 1 Euronext N.V. share For the secondary exchange offer: 1.2uronext, Inc. shares for 1 Euronext N.V. share For the secondary tender offer: 95.07 euros for 1 Euronext N.V. share This press release is established by NYSE EURONEXT, Inc. and is being published pursuant to article 231-16 of the General Regulations of the Autorité des marchés financiers (the « AMF »). The offer and the draft prospectus remain subject to the AMFs review. Copies of the draft prospectus are available on the AMFs website ( www.amf-france.org ), and may be obtained free of charge at : Citigroup Global Markets Limited 1-5 rue Paul Cézanne 75008 Paris Société Générale GIBD / EUR / ECM 17, cours Valmy 92972 Paris-La Défense Cedex JPMorgan 14 place Vendôme 75001 Paris The diffusion, publication or distribution of this press release may be subject to statutory or regulatory restrictions in certain countries. The press release is not addressed to individuals subject to such restrictions, either directly or indirectly. Receipt of this press release does not constitute an offer in countries where a tender offer or an offer of securities would be illegal. This press release may not be published, distributed or disseminated or otherwise sent into Canada, Japan or in any other country. This press release may be distributed, published or sent in the United Kingdom (i) only to professional investors falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the "Order") or (ii) only to entities that hold a certain level of assets ("high net worth entities") or to any other type of person to whom it may be legally transmitted, falling within Article 49(2) (a) to (d) of the Order (together "relevant persons"). This press release is directed only at relevant persons and must not be acted on or relied on by persons who are not relevant persons. Any investment or investment activity to which this press release relates is available only to relevant persons and will be engaged in only with relevant persons. The offer will be made in the United States pursuant to a prospectus registered with the Securities and Exchange Commission. 1 Not for distribution in or into Canada or Japan Pursuant to Section III of Book II and more specifically articles 231-13 and 232-1 of the General Regulations of the AMF (the  General Regulations ), NYSE Euronext, Inc., with registered offices in the United States at c/o National Registered Agents, Inc., 160 Greentree Drive, in the City of Dover, Suite 101, Kent County, State of Delaware, registered with the U.S. Securities and Exchange Commission (the  SEC ) under the number CIK 0001368007 (the  Initiator  or  NYSE Euronext ) is initiating an offer for the acquisition from the shareholders of Euronext N.V., with registered offices in the Netherlands, at Beursplein 5, 1msterdam, listed in the Register of the Amsterdam Chamber of Commerce under number ( Euronext  or the  Company ), the shares of which are listed for trading on Eurolist by Euronext Paris and on the Trading Facility of Euronext Brussels under ISIN code NL0000290641, of all of their Euronext shares under the terms and conditions described below (the  Offer ) by NYSE Euronext (Holding) N.V. ( NYSE Euronext (Holding) ). The registered offices of NYSE Euronext (Holding) are in the Netherlands, at Beursplein 5, 1012 JW, Amsterdam; it is registered with the Register of the Amsterdam Chamber of Commerce under number 34262136. All the shares of NYSE Euronext (Holding) are wholly owned by NYSE Euronext (International) B.V., with registered offices in the Netherlands, at Beursplein 5, 1msterdam, which is registered with the Register of the Amsterdam Chamber of Commerce under 34262091, which is wholly owned by the Initiator. Citigroup Global Markets Limited, acting through its Paris Branch ( Citigroup ), Société Générale and JPMorgan Chase Bank N.A., Paris Branch ( JPMorgan ), as the presenting banks for the Offer, filed a draft prospectus ( projet de note dinformation ) with the AMF on January 9, 2007. Pursuant to the provisions of Article 231-13 of the General Regulations, Citigroup, Société Générale and JPMorgan guarantee the content and irrevocable nature of the undertakings entered into by the Initiator in connection with the Offer. The Offer concerns all shares issued by Euronext. 1. Context of the Offer The Offer forms part of the transactions designed to bring about the combination of NYSE Group, Inc. ( NYSE Group ) and Euronext under the control of a joint holding company, NYSE Euronext and the admission of the shares issued by it for trading on the NYSE and on Eurolist by Euronext Paris, as provided for by the Combination Agreement signed on June 1, 2006 by and among NYSE Group, Euronext, NYSE Euronext and a wholly owned subsidiary of NYSE Euronext, organizing the Combination and the conditions for its implementation, as amended and restated as of November 24, 2006, and approved by the shareholders meetings of Euronext and NYSE Group on December 19 and 20, 2006, respectively (the  Combination ). The Combination is to be carried out in two stages:  The Offer, which will be made in France, Belgium and the United States; and  The operation (triangular merger) by which, immediately after the settlement-delivery of the Euronext shares tendered to the Offer ( i.e . before the automatic reopening of the offer period), NYSE Group will be merged into Jefferson Merger Sub, Inc. (a company with its registered offices in the State of Delaware, United States, specifically formed for this purpose and wholly owned by NYSE Euronext), the corporate name of which will become NYSE Group, Inc. By the sole fact of this operation, each share outstanding of NYSE Group, Inc. will be exchanged for the right to receive one share of NYSE Euronext stock (the  Merger ). A Combination of Equals The Combination is structured in such a manner as to constitute a transatlantic alliance between two world leaders operating as equal to equal where Euronext will be the European pillar and NYSE Group will be the American pillar. Taking into account the respective valuations of Euronext and NYSE Group and the compensation offered by NYSE Euronext to Euronext shareholders in connection with the Offer, the former NYSE Group shareholders and the former Euronext shareholders will hold 59% and 41% respectively of the share capital of NYSE Euronext as a result of the Combination, assuming a scenario in which all Euronext shareholders tender their shares to the Offer. Federal Model and Local regulation Within the framework of NYSE Euronext, each listing market will be primarily managed by local managers in accordance with the Euronext federal model. A core aspect of the structure of the Combination is continued local regulation of the marketplaces. In this regard, on June 16, 2006, the SEC issued a release confirming that joint ownership of a U.S. exchange and a non-U.S. exchange would not result in automatic application of U.S. securities regulations to the listing or trading activities of the non-U.S. exchange. 2 Not for distribution in or into Canada or Japan 2. Reasons and Expected Economic Benefits of the Combination Extended Range of Products and Services. The Combination of NYSE Group and Euronext will provide NYSE Euronext with an opportunity to diversify its revenues and realize significant cost synergies. NYSE Euronext will leverage the combined companys premier brand name, unparalleled product range, global customer base, complementary members and leading technology platforms. NYSE Group and Euronext have identified new revenue opportunities that are expected to generate $100 million in incremental revenues annually within three years. These new opportunities will result from the development of new products and services in various fields. Maximize Customer Choice. Leveraging its position as the parent company of the worlds leading cash equities marketplaces and a significant participant in the global derivatives markets, NYSE Euronext will provide a full-service market to its customers as well as a choice of products across asset classes that appeals to all types of investors worldwide. NYSE Euronext believes that this combination should help to maintain its leadership position, enhance its ability to compete on a global scale, and deliver innovation and efficiency. Leverage Technology to Drive Cost Reductions and Integration Benefits. NYSE Group and Euronext expect that NYSE Euronext should be able to benefit from operational synergies resulting from the consolidation of capabilities and elimination of redundancies as well as greater profitability from economies of scale, market integration, and automation. The Combination is expected to create significant cost reductions of $275 million annually within 3 years following the Combination. Of this amount, $250 million would result from the overall rationalization of the combined companys information technology systems and platforms, driven by the high level of compatibility among the current technology platforms maintained by NYSE Group and Euronext. Based on high-performance technology of Atos Euronext Market Solutions (" AEMS ") and its management teams proven integration track record, over the next three years NYSE Euronexts three equity trading systems (NYSE, NYSE Arca, and Euronexts NSC system) and two derivatives trading systems (NYSE Arca Options platforms and Euronexts LIFFE CONNECT platform) will be migrated to a single global equities and derivatives platform. In addition, 10 data centers (six in the United States and four in Europe) will be reduced to four globally-linked data centers (two in the United States and two in Europe), and four data networks will be reduced to one. NYSE Euronext will also deliver annual cost savings of $25 million from the rationalization of non-information technology related activities including the integration of corporate support functions such as finance and human resources, and the streamlining of marketing and other corporate costs such as insurance, occupancy and professional services. This technological integration will be based on the high-performance technology of AEMS. It is planned that the current AEMS model will be gradually rolled out to NYSE Groups businesses and systems. Under the plan, AEMS operations will initially remain as they are currently and subsequently will develop depending on the future integration of U.S. markets in consultation with the College of Regulators. Despite the planned technological integration, currently existing products, both in cash equity and derivatives markets, will continue to be traded on their present markets. No product trading will be transferred from one market to another. Euronexts and NYSE Groups products will be traded on separate order books, separate computers and distinct data processing centers. Continuing Strategic Acquisitions and Alliances . NYSE Euronext, which will have the most recognized brand names within the global exchange industry and will have the worlds largest securities marketplaces on a combined basis, will be extremely well-positioned to play a leadership role in the ongoing consolidation of the industry through acquisitions and strategic alliances. NYSE Group and Euronext believe that NYSE Euronext will be a partner of choice among global exchanges, and it is expected that NYSE Euronext management will continually explore and evaluate strategic acquisitions, alliances, partnerships and other commercial agreements that could provide NYSE Euronext with opportunities to enhance its global competitive position by strengthening its brand and diversifying its business activities and revenue streams. Benefits for All Stakeholders . The establishment of NYSE Euronext is expected to create significant value for all of its stakeholders, including the following:  Shareholders are expected to benefit from the significant value and financial strength created by combining two market leaders in the global exchange industry with highly compatible technology platforms and business models. As a result of the Combination, NYSE Euronext should deliver substantial revenue synergies and cost savings to its shareholders, driving increased profitability, revenue and earnings growth, and cash flows.  Investors and the trading community are expected to benefit from NYSE Euronexts horizontal business model and global trading capabilities that extend across multiple asset classes through eight exchanges in six countries. The depth of NYSE Euronexts liquidity pools, combined with best in class technology platforms and new product development opportunities will lead to enhanced trading options for investors while providing the opportunity for improved market quality and lower transaction costs. In addition, the costs reductions due to the Combination should allow a reduction of trading fees. NYSE 3 Not for distribution in or into Canada or Japan Euronext plans to introduce a joint trading platform and system by leveraging its additional base of 800 members for cash equity trading and 675 members for derivatives. NYSE Euronext also plans to develop products and services targeting the algorithm trading market in the United States and Europe.  Issuers are expected to benefit from their affiliation with NYSE Euronext, which is expected to be known as the worlds leading group of stock exchanges, providing an unrivalled opportunity for investors to raise capital. 3. Estimated Timetable of the Offer Prior to the opening of the Offer, Euronext Paris will publish a notice announcing the opening date and the timetable for the Offer. A proposed timetable is given below: Date Event January 9, 2007 Filing of the Offer and the draft Prospectus by the Initiator with the AMF Filing of the Euronext's draft memorandum of response Draft Prospectus and draft memorandum of response made public January 18, 2007 Declaration of compliance by the AMF with approval of the Preliminary Prospectus Approval of the memorandum of response January 22, 2007 Publication of the Preliminary Prospectus and the memorandum of response in accordance with the provisions of Article 231-27 of the General Regulations. 4. Initiator's Plans for the next 12 Months ▪ Continuing the Business and Maintaining the Operating Structures of Euronext Following the Combination, it is planned that NYSE Group and Euronext will continue to maintain their operations substantially unchanged; it is understood that any change will have to be approved by SEC and by the College of Regulators, respectively. ▪ Employment The purpose of the Combination is to promote the growth and development of the business of Euronext and NYSE Group and should therefore not have a significant impact on the Euronext employment policy. The employees will occupy a central place in this project. Maintaining the local corporate and operating headquarters and the listing markets will enable the group's employees to benefit from new career opportunities. Moreover, developing the Paris market as headquarters for international activities may require additional staff to be hired. ▪ Post-closing Reorganization Following the Offer and the Merger, the Initiator plans to undertake a reorganization of the Euronext group structure so that Euronext is wholly owned by NYSE Euronext (the  Post-closing Reorganization ). If NYSE Euronext (Holding) owns at least 95% of the existing share capital (excluding treasury shares) or voting rights of Euronext upon completion of the Offer, the Initiator intends to proceed with a public buy-out offer under the conditions provided for under Articles 236-1 et seq . of the General Regulations and/or with a mandatory squeeze-out of the Euronext shares that it does not own under the conditions provided for under Article 2:92a of the Dutch Civil Code. If the mandatory squeeze-out is implemented, the Euronext shareholders will receive compensation in cash only, the amount of which will be determined by the Amsterdam Court of Appeals. In this way, the nature of the compensation will not be identical to that received in connection with the Offer, and its amount may also be substantially different. If NYSE Euronext (Holding) owns less than 95% of the existing share capital (excluding treasury shares) and voting rights of Euronext upon completion of the Offer, the Post-closing Reorganization will be carried out as follows: 4 Not for distribution in or into Canada or Japan  Euronext will proceed with the transfer of all its assets and liabilities to a Dutch company specifically formed for that purpose ( Euronext Sub ), in which it would hold all the share capital, in exchange for shares of this subsidiary, and  Depending on the number of shares tendered to the Offer, either (i) Euronext would contribute the Euronext Sub shares received to NYSE Euronext (Holding) in exchange for NYSE Euronext shares and cash balance, and then would distribute such shares and cash to its shareholders in a liquidation; or (ii) Euronext would be absorbed by a Dutch company specifically formed for this purpose and wholly owned by NYSE Euronext or by NYSE Euronext (Holding), which would contribute the Euronext Sub shares to NYSE Euronext (Holding) in exchange for NYSE Euronext shares and a cash balance, and then would distribute all of the consideration received in the context of its liquidation. In this case, the Euronext shareholders not having tendered their shares to the Offer will receive financial compensation identical to that of the Offer, subject nevertheless (i) to the tax rules applicable to them and (ii) to the value of the NYSE Euronext securities at the time of the implementation of the Post-closing Reorganization, which may have changed since the Offer. The Initiator also reserves the right to request the delisting of the Euronext shares from trading on the Trading Facility of Euronext Brussels pursuant to the applicable regulations. ▪ NYSE Euronext Corporate Governance as from the Combination With effect from the date of the Combination, NYSE Euronexts Board of Directors will have 22 directors comprising an equal number of European domiciliaries (individuals the domicile of whom has been established in Europe for at least 24 months) and US domiciliaries (individuals the domicile of whom has been established in the United States for at least 24 months) as follows :  11 members will be drawn from NYSE Groups current Board of Directors (including Marshall N. Carter, current Chairman of NYSE Group Board of Directors, and John A. Thain, NYSE Groups current Chief Executive Officer, who will respectively also serve as Deputy Chairman of the Board of Directors and Chief Executive Officer for NYSE Euronext);  9 members will be drawn from Euronexts current Supervisory Board (including Jan- Michiel Hessels, current Chairman of Euronexts supervisory board, who will also serve as chairman of the Board of Directors);  the current Chairman of Euronexts management board (Jean-François Théodore, current chairman of Euronexts management board, also serving as the Deputy Chief Executive Officer of NYSE Euronext); and  Sylvain Hefes, a European domiciliary whose appointment was approved both by Euronexts supervisory board and the NYSE Euronext board of directors. NYSE Euronexts Nominating and Governance Committee and Board of Directors will be responsible for maintaining an equal number of European domiciliaries and American domiciliaries, unless the Bylaws of NYSE Euronext are amended following a shareholders vote passed on a qualified majority. It is expected that at one of its initial meetings the NYSE Euronext board of directors will consider the proposal made by some shareholders and other stakeholders of Euronext according to which at least two-thirds of the European directors of NYSE Euronext must be citizens of a European country as well as being European domiciliaries (the remainder of the European directors being European domiciliaries but not required to be European nationals) with a corollary arrangement with respect to U.S. directors of NYSE Euronext. At the time of the Combination more than two-thirds of the European directors of NYSE Euronext will in fact be European nationals. NYSE Euronext will be managed by a Management Committee comprised of 14 members, including the same number of NYSE Group and Euronext representatives. The only directors of NYSE Group and Euronext who will also sit on NYSE Euronexts Board of Directors are John A. Thain and Jean-François Théodore. Lastly, the following three committees will be established on completion of the Combination: an Audit Committee, a Human Resources and Compensation Committee and a Nominating and Governance Committee. Upon completion of the Combination, the Nominating and Governance committee will be comprised of an equal number of individuals who were directors of NYSE Group and Euronext immediately prior to the Combination. ▪ Dividend Distribution Policy The Companys dividend distribution policy will be determined by its Board of Directors in the form it is to take after the Merger, as required by the law and the provisions of its Bylaws and Certificate of Incorporation. 5 Not for distribution in or into Canada or Japan As of the date of this press release, it is planned that the distributable profits generated by the business of NYSE Euronext will be appropriated first to the repayment of the debt contracted for the purposes of the Combination. 5. Financing of the Offer For purposes of the Combination, NYSE Euronext, as the borrower, and NYSE Group, as the guarantor, have entered into a 2.5 billion Euro revolving credit bridge facility dated as of 5 January 2007. This bridge facility has been established to enable NYSE Euronext (Holding) to fund the cash portion of the consideration payable by NYSE Euronext (Holding) for acquiring Euronext shares in connection with the Offer. NYSE Euronext expects this indebtedness to be paid off in three to four years. 6. Features of the Offer ▪ Number and nature of securities concerned by the Offer The Offer concerns all of the shares issued by Euronext, including shares held by Euronext in affiliates and shares that may be acquired by Euronext employees and managers under the stock option plans and stock purchase plans in force at Euronext representing a total of 112,557,259 Euronext shares, each with a par value of 6 euros. The number of Euronext shares held by Euronext or its subsidiaries totaled 1,042,451 shares on January 4, 2007, representing approximately 1% of Euronexts share capital, most of which are allocated to cover Euronext stock options and stock purchase plans of Euronext managers and employees. As of the date of this press release, the Initiator, either acting alone or in concert, does not hold any shares or securities that may entitle it immediately or in the future, either directly or indirectly to Euronext shares. To the best knowledge of the Initiator, Euronext has not issued any marketable securities entitling holders to access its capital stock immediately or in the future. ▪ Terms of the Offer Principal combined Offer Principally, the Initiator is initiating an irrevocable offer to Euronext shareholders to tender their Euronext shares to NYSE Euronext (Holding) and to receive in consideration 0.98 NYSE Euronext share to be issued and 21.32 euros for each Euronext share (the  Principal Offer ). Secondary Offers In order to better meet the expectations of Euronext shareholders that would like to have a different split between NYSE Euronext shares and cash, without altering the overall proportion of 77.6% in NYSE Euronext shares and 22.4% in cash 1 , the principal Offer is on a secondary basis combined with an exchange offer and a tender offer (the  Secondary Offers ), with the following characteristics:  Secondary exchange offer (the  Secondary Exchange Offer ): within the abovementioned limit, the Initiator is offering Euronext shareholders the possibility to tender their Euronext shares to NYSE Euronext (Holding) and to receive in consideration 1.2uronext shares to be issued in exchange for 1 Euronext share.  Secondary tender offer (the  Secondary Tender Offer ): within the abovementioned limit, the Initiator is offering Euronext shareholders the possibility of having their Euronext shares acquired by NYSE Euronext (Holding) at a price of 95.07 euros per share. Euronext shareholders may tender their Euronext shares either to the principal Offer, or to either of the Secondary Offers, or to the Principal Offer and one and/or both of Secondary Offers. Reduction mechanism The Secondary Offers will be subject to a reduction mechanism, if necessary, in order to obtain:  a total cash amount to be paid in the Offer equal to the amount that would have been obtained if all Euronext shareholders who tendered their shares to the Offer had tendered their shares in the Principal Offer; and 1 On the basis of the weighted average price of NYSE Group stock on the NYSE and the average exchange rate for the last ten trading days before the Offer is filed. 6 Not for distribution in or into Canada or Japan  a total number of shares of NYSE Euronext stock to be issued in the Offer equal to the number that would have been obtained if all Euronext shareholders who tendered their shares to the Offer had tendered their shares to the Principal Offer. With the exception of the stock market tax under Article 978 of the General Tax Code, owed by persons tendering their Euronext shares to the Offer, the Initiator will not pay nor reimburse any brokerage fees or commissions incurred by persons tendering their Euronext shares to the Offer. Treatment for fractional shares No NYSE Euronext fractional share may be issued in connection with the Offer. In return for any NYSE Euronext fractional shares, Euronext shareholders will receive a cash payment equal to that portion of NYSE Euronext shares multiplied by the average price per NYSE Euronext share, net of costs, resulting from the sale on Eurolist by Euronext Paris of all NYSE Euronext fractional shares. In this respect, any NYSE Euronext fractional shares will be sold at the latest within ten trading days of settlement-delivery for the Offer. The amount in cash will be paid to Euronext shareholders as soon as possible after this date. Under no circumstances may interest be paid on the cash amount to be received by a Euronext shareholder in return for a NYSE Euronext fractional share, even in the event of delayed payments for such amounts. ▪ Trading of NYSE Euronext shares delivered in connection with the Offer Listing No stipulation of the Certificate of Incorporation and Bylaws of NYSE Euronext limits the free trading of the NYSE Euronext shares delivered in connection with the Offer. NYSE Euronext has requested admission for trading on Eurolist by Euronext Paris and on the NYSE of all shares of the company, subject to their issuance. ▪ Features of the NYSE Euronext shares The new NYSE Euronext shares delivered by NYSE Euronext (Holding) in the Offer are common shares with a par value of 0.01 dollar, the same class as the shares remitted to NYSE Group shareholders in the Merger. All the shares will be ranked with existing shares and will give a right to the payment of any dividend or other distribution as of the date they are issued. ▪ Authorizations On the date of this press release, the opening of the Offer is contingent, under the Combination Agreement and the provisions of Article 231-32 of the General Regulations, on obtaining the following prior regulatory approvals:  Approval of the Chairmen's Committee of the College of Regulators pursuant to the Memoranda of Understanding dated March 22, 2001 and March 3, 2003.  No objection from the AMF pursuant to the provisions of Articles 511-1 and 511-5 of the General Regulations.  No objection from the Belgian Commission Bancaire, Financière et des Assurances (the  CBFA ), under Article 19 of the Law of August 2, 2002;  No objection from the Belgian Minister of Finance, after an opinion from the CBFA, under Articles 3, 4 and 17 of the Act dated as of August 2, 2002.  Declaration of non-objection from the Dutch Minister of Finance under Article 26a of the Dutch Act on the Supervision of the Securities Trade 1995 on controlling securities transactions.  Authorization from the Dutch Minister of Finance, after an opinion from the Autoriteit Financiële Markten, pursuant to the provisions of section 4.3 of the formal recognition as a regulated market granted to Euronext and Euronext Amsterdam dated September 22, 2000 and granted pursuant to Article 22 of the Dutch Act on the Supervision of the Securities Trade 1995.  Authorization from the Portuguese Minister of Finance, on an opinion by the Comissão do Mercado de Valores Mobiliarios pursuant to Decree-Law 394/99 of October 13, 1999, as amended.  No objection from the Financial Services Authority under section REC 3.6.3(3)R of the RIE and RCH Sourcebook of the FSA Handbook. 7 Not for distribution in or into Canada or Japan  Authorization from the SEC under Rule 19b-4 adopted for the implementation of the U.S. Securities Exchange Act. ▪ Success Threshold The Offer is subject to the condition that the Euronext shares tendered for the Offer represent at least 50% of Euronext's capital on the Offer closing date plus one (1) share (the  Success Threshold ). If the Success Threshold is not achieved, the Offer will not go forward, and the shares tendered to the Offer will be returned to their owners, in principle within two trading days of notice following publication of the failure of the Offer, without any interest or compensation of any kind being due. However, the Initiator retains the right to purely and simply renounce to this Success Threshold, by filing a higher Offer at least five trading days before the Offers close, in accordance with the provisions of article 231-7 of the General Regulations. 7. Summary of the Valuation Elements of the Offer Under the Offer, the Initiator is offering Euronext shareholders the right to exchange their shares as follows: - 21.32 in cash and 0.98 NYSE Euronext share for one Euronext share under the Principal Offer ; - 95.07 for one Euronext share under the Secondary Tender Offer ; and - 1.2uronext shares for one Euronext share under the Secondary Exchange Offer. 8 Not for distribution in or into Canada or Japan The table below summarizes the premiums offered under the Principal Offer and the Secondary Offers based on the most relevant valuation methods retained from the complete analysis of the Offer presented in the draft prospectus filed with the AMF. Methodology Euronext Value Per Share () Premium / (Discount) Offered by the Principal Offer Premium / (Discount) Offered by the Tender Offer Premium / (Discount) Offered by the Exchange Offer Share prices Closing Share Price Before Filing of the Offer (January 8, 2007)  95.00 6.4% 0.1% 8.2% 1-month Weighted Average  90.11 6.0% 5.5% 6.1% 3-month Weighted Average  87.18 6.5% 9.1% 5.8% 6-month Weighted Average  81.09 7.0% 17.2% 4.0% Weighted Average since June 1, 2006  77.54 7.2% 22.6% 2.8% Weighted Average since March 8, 2006  73.11 11.7% 30.0% 6.4% Comparable Companies Analysis 2006E EPS Median  74.59 35.5% 27.5% 37.8% Mean  81.02 24.7% 17.3% 26.8% 2007E EPS Median  74.46 35.7% 27.7% 38.0% Mean  80.17 26.0% 18.6% 28.2% 2008E EPS Median  76.39 32.3% 24.5% 34.5% Mean  85.05 18.8% 11.8% 20.8% Sum-of-the-Parts Analysis Median  96.08 5.2% (1.0%) 7.0% Mean  92.79 8.9% 2.5% 10.7% Discounted Cash Flow Analysis Terminal Value Based on a Perpetuity Growth Rate Median  68.21 48.1% 39.4% 50.7% Mean  69.27 45.9% 37.3% 48.4% Terminal Value Based on a Net Income Multiple Median  84.30 19.9% 12.8% 21.9% Mean  84.37 19.8% 12.7% 21.8% Based on the most recent closing share price of NYSE Group before the filing of the Offer, except for the share prices analysis. Premiums offered by the Principal Offer and the Secondary Exchange Offer calculated on the basis of the weighted average prices and the average USD/ exchange rate for the period in question. Based on the exchange value under the Secondary Tender Offer (95.07). 8. Contacts NYSE Group : NYSE Group Investor Relations Email : InvestorRelations@nyse.com Phone : +1 Toll free number for investors: +1 * 9 Ne doit pas être diffusé au Canada et au Japon D EPOT D  UN PROJET D O FFRE P UBLIQUE M IXTE à titre principal, assortie à titre subsidiaire dune OFFRE PUBLIQUE DECHANGE ET DUNE OFFRE PUBLIQUE DACHAT dans la limite globale de 77,6% en actions NYSE E
